Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00642-CR

                               EX PARTE Mary S. ROBERTS

                 From the 226th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2006CR6404A-W2
                          Honorable Sid L. Harle, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED. We REMAND this cause to the trial court with instructions to grant habeas corpus
relief and to delete the provision in Roberts’s “Terms and Conditions of Community Supervision”
requiring Roberts to pay “restitution joint and severed with defendant in 2006CR6404B.”

       SIGNED July 17, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice